ORINO. MO0110100 GFW ™ ' iw '

ST, JOSEPH POLICE DEPT.
ST’ JOSEPH, MO 64501

 

 

150081960

 

UNIFORM CITATION
STATE OF MISSOURI
IN THE CIRCUIT COURT OF BUCHANAN

 

DIVISION
COUNTY PAMUNICIPAL CL] CIRCUIT

 

 

COURT ADDRESS (STREET, CITY, ZIP)

 

COURT DATE
OE 7 PES, BM eer

 

 

> ‘ (816) 271-4686

411 JULES STREET, ST. JOSERH, MO 64501
SQUAT TIME COURT bea UNIGIPAL TT qa BCU |

R
(818) 271-1462

 

 

THAT | HAVE PROBABLE CAUSE TO BELIEVE

1, KNOWING THAT FALSE STATEMENTS ON THIS ron ARE-PUNISHABLE BY LAW, STATE

 

 

[eae We 7B ees | HWY CLASS

 

 

 

3102 a NEAR (LOCATON) 5D DELLE.

 

 

WITHIN CITY/COUNTY AND STATE AFORESAID,

NAME Aied FIRST, ol), S77 acy, K,

 

Ss <3 P
ye ecoos! 20>

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ves Vit ge |24/0
AVES ST :

2 BIRTH RACE SEX HEIGHT, WEI
,-(O- 5 LA) ¥ 12 903 138
tee rse JasoollOel Ores Axo [SC
EMPLOYER e

 

 

ADDRESS (STREET, CITY, STATE, ZIP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DID UNLAWFULLY (1 OPERATE/DRIVE PARK 7m c.M.y, [1] WITH HAZ MAT
¥ YEAR wr MODEL STYLE COLOR
H
|
REGISTERED WEIG A MBER a STATE YEAR
DID THEN AND THERE COMMIT THE FOLLOWING OFFENSE. THE FACTS SUPPORTING THIS

BELIEF ARE AS FOLLOWS:

(1 Subject taken into custody. (Comple!

“For issuance of a Warrant” section on reverse side.)

  
 
 

 

DRIVING POSTED SPEED LIMIT

MPH MPH---| [1] MOVING RADAR

 

 

DETECTION METHOD
(1 STATIONARY RADAR 1 warcu (AIR)

Cl pace
(Ol wartcr (arcunp) C1 OTHER

 

a VIOLATIONS OF: AL) CHARGE CODE
ORD,

te

 

SEAT BELT VIOLATION: STATUTE/ORDINANCE ~ CHARGE CODE
0 RSMo
1 ORD.

 

OCN
(71 in FATAL CRASH. ClincrasH (CJ owweac

 

 

BADGE

 

B Hace y

34265

 

TRP/ZONE | DAT! a
5 [o30- 12

 

 

 

 

 

 

 

 

 

 

ON INFORMATION; WNBERSIGNED PROSECUTOR CHARGES THE DEFENDANT AND oO
INFORMS THE bout THAT. ABOVE FACTS ARE TRUE AND PUNISHABLE BY: RSMo
(1 orp.

PROSECUTOR'S se by DATE

7 PROMISE TO DIGESSE OF THE CHARGES OF WHICH | AM ACCUSED THROUGH COURT | DR. LIC.

APPEARANCE OR PREPAMMENT OF FINE AND COURT COSTS. POSTED
<=, YES

es 4 Ox FASS P= LY ee

 

 

MO 100-0051 (2-15)

ABSTRACT OF COURT RECORD

 

—~ ~RITIANCE PRINTING, INC. (816) 589- 8465

PRINTED IN THE

4

ea
USA

eae

Case 5:19-cv-06137-BP Document 94-14 Filed 11/16/20

Page 1 of 4
Case Report

 

 

 

 

 

 

 

 

 

 

 

Summary
Print Date/Time: 02/02/2018 10:56 St Joseph Police Department
Login ID: aevans ORI Number: MO0110100
Case Number: 2018-00007401
Case
Case Number:  2018-00007401 Incident Type: Trespass
Location: 3702 FREDERICK AVE Occurred From: 01/30/2018 12:10
ST JOSEPH, MO 64506 Occurred Thru: 01/30/2018 12:28
Reporting Officer ID: 34265 - Hailey Disposition:
Disposition Date:
Reported Date: 01/30/2018 12:10 Tuesday
Offenses
No. Group/ORI Crime Code Statute Description Counts
1 MO0110100 90J 20-51 (B) TRESPASS PUBLIC PLACE 12
Subjects
Type No. Name Address Phone Race Sex DOB/Age
Complainant 1 LANGFORD, ZACKARY L 119 S 15TH ST (785)850-1261 White Male 11/01/1993
ST JOSEPH, MO 64501 24
Other Subject Not 1 EASTHILLS MALL 3702 FREDERICK AVE (816)279-5667
Listed
ST JOSEPH, MO 64506
Suspect 1 ARNOLD, STACY KAYE 1589 RACCOON RD (803)428-7024 White Female 06/10/1985
MAYESVILLE, SC 29104-8995 32
Victim 1 Society 1605 S BELT HWY (816)232-1087
ST JOSEPH, MO 64507
Arrests
Arrest No. Name Address Date/Time Type Age
139865 A ARNOLD, STACY KAYE 3702 FREDERICK AVE ST 01/30/2018 12:28 Taken Into Custody 32
JOSEPH, MO 64506
Property
Date Code Type Make Model Description Tag No. Item No.
Vehicles
No. Role Vehicle Type Year Make Model Color License Plate State
Page: 1 of 2

Case 5:19-cv-06137-BP Document 94-14 Filed 11/16/20 Page 2 of 4
OfficerID: Bhailey, Narrative

ON 01-30-2018 AT 1212 HOURS, OFFICER KNEIB AND I, OFFICER HAILEY RESPONDED TO 3702 FREDERICK AVE, IN
REFERENCE TO TRESPASSING. CALLER, ZACKARY L. LANGFORD ADVISED A WHITE FEMALE WAS ASKED TO
LEAVE THE MALL PROPERTY FOR SOLICITING AND REFUSED TO LEAVE.

OFFICER'S MADE CONTACT WITH STACY KAYE ARNOLD (06-10-1985), WHO IMMEDIATELY BECAME VERBALLY
COMBATIVE WITH OFFICER'S. SHE TOLD US IT WAS HER FIRST AMENDMENT RIGHT AND SHE DIDN'T HAVE TO
LEAVE BECAUSE IT WAS PUBLIC PLACE.

SECURITY OFFICER ZACKARY L. LANGFORD ADVISED HE WANTED TO PRESS CHARGES FOR TRESPASSING. I
PLACED HER UNDER ARREST, SEARCHED HER PERSON, AND TRANSPORTED HER TO BOOKING.

I ISSUED ARNOLD A CITY SUMMONS AND BOOKED HER IN FOR CITY TRESPASS WITH A CASH OR SURETY BOND OF
$150.00.

Page: 2 of 2
, Case 5:19-cv-06137-BP Document 94-14 Filed 11/16/20 Page 3 of 4
 

POLI
ST. JOSEPH, Mo oo

 

 

 

STATE OF MISSOURI TATION

A.

 

INTHE CIRCUITCOURTOF BUCHANAN
COURT ADDRESS (STREET, CITY, ZIP)

At JULES ST REE T. Cy

C OUNTY

 

 

con Me

ta 5

COURT TIME [4 anq | COURT

PHONE
LJ PM | NO.

l, KNOWING THAT FALSE STATEMENTS ON THIS FORM ARE : PUNISHABLE BY “LAW, STATE |
THAT | HAVE PROBABLE CAUSE TO BELIEVE THAT:

pro (DATE)) AT TIME. | HWY CLASS | UPQN/ATOR NEAR (LOCAIION)

- LJ F P53 fa f 48s | |

WITHIN: CITY/COUNTY AND STATE AFORESAID,
NAME (LAST, FIRST, MIDDLE),

fp i< A / f f f Z
STREET ADDRESS

COURT DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[STATE | ZIPCODE

 

—

 

HEIGHT _ WEIGHT

 

 

 

 

 

N SPATE
DRIVER’ ich NO}
Abis Lt

het if . te.
EMPLOYER

 

 

 

 

 

 

 

 

 

 

 

ADDRESS (STREET, CITY, STATE,-ZIP)

 

Pee a

DID ) UNLAWFULLY _ O OPERATE/DRIVE Lal PARK 1D cmv.” C1 witH HAZ MAT
- A MODEL

 

 

 

STYLE | COLOR

 

A

STATE YEAR

 

 

 

| pip THEN AND THERE COMMIT THE FOLLOWING OFFENSE. THE FACTS SUPPORTING THIS”
| BELIEF ARE AS FOLLOWS:

| _———$——
— om:

 

Se

sf
a fe

 

hadibibteriottdcéalensecaghials nee rere = So pe lh a a

jo Subject taken into cf cratady. (Complete “For Issuance of a Warrant” section on reverse side.)
= | POSTED SPEED LIMIT. | DETECTION METHOD

LU“STATIONARY RADAR: LJ WATCH (AIR) PACE

Po _| moving rapaR GE). wacHaxGROUND) LI OTHER
VIC ATION O F STATUTEORO | ANGE — CHARGE CODE
RS K O ais gies
' oat Nii >) AT RT TA: ; yy EA OHARGEC CODE

 

 

 

 

 

 

 

 

 

 

att

 

SIGNED PROSECUTOR CHARGE
/E FACTS ARE. THe! ane PUNISH

 

 
